BLODGETT, J.
Heard upon motion for new trial after verdict for the plaintiff for $12,500.
Action for alienating the affections of the wife of plaintiff.
From the testimony the court feels that there was testimony upon which a jury would be justified in finding a verdict for the plaintiff.
There was little testimony as to the financial situation of the defendant. The verdict was large.
The plaintiff, as appears from the testimony, was a young man, married in 1916, and three children were born from the marriage. The year following the marriage they lived with his mother-in-law, and the plaintiff was an ordinary working man.
The verdict was evidently arrived at from a violent prejudice on the part of the jury against the defendant and was intended to punish him for his conduct. His own testimony was unsatisfactory and unbelievable. *176It is difficult for the court to meas-sure damages in such a case. There is nothing in the testimony which assists in the matter. The defendant was carrying on a small .business as a pharmacist and also interested in manufacturing tennis rackets.
For Plaintiff: T. L. Carty.
For Defendant: J. E. Brennan.
Motion for new trial denied.